DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 6, 15-17, 24-27, 35, 36, 41, 43, 45 and 46 are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

With respect to independent claims 1 and 25 and the teachings of the most pertinent prior art, applicant incorporated allowable subject matter into the amended limitations.  Therefore, Claims 1, 2, 6, 15-17, 24-27, 35, 36, 41, 43, 45 and 46 are allowed in view of Applicant’s amendment and accompanying remarks filed on 7/15/2021.

With respect to independent claim 1 and the teachings of the most pertinent prior art:
Cho, et al (US PG Publication 2013/0003656), hereafter Cho, still teaches a method for mobility enforcement performed by a control entity, comprising:

receiving a first control plane message transmitted by a wireless 
communication device (WCD); and
in response to receiving the first control plane message, performing a procedure comprising: 

receiving a message transmitted by the policy node in response to the request, the message comprising at least authorized mobility area (MA) information for the WCD, said authorized MA information for the WCD comprising at least one of:
i) a list of region identifiers each identifying an allowed region or a disallowed region or
(ii) radio access technology (RAT) information identifying a set of one or more allowed RATs or a set of one or more disallowed RATS.
Kim, et al (US PG Publication 2016/0112916), hereafter Kim, still teaches 
transmitting towards the WCD a response message, said response message comprising the authorized MA information obtained from the policy node,
which authorized information comprises at least one of:
i) the list of region identifiers each identifying an allowed region or a disallowed region or
(ii) the RAT information identifying the list of allowed RATs or the list of one or more disallowed RATS.
However, Cho and Kim, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
With respect to claim 1, a method, comprising:

subscription information comprises baseline mobility information, the request for the authorized mobility information comprises the obtained subscription information for the WCD, the subscription information comprises (i) baseline mobility management (MM) information identifying one of a predefined set of MM classes, and (ii) baseline session management (SM) information identifying one of a predefined set of SM classes, the mobility information for the WCD comprises (i) MM information identifying an authorized MM class and (ii) SM information identifying one or more authorized SM classes.

With respect to independent claim 25 and the teachings of the most pertinent prior art:
Cho still teaches a method for mobility enforcement performed by a wireless communication device (WCD), comprising:

transmitting a first control plane message towards a control entity; and
receiving a response message transmitted by the control entity, wherein the response message comprises mobility information for the WCD and
said mobility information for the WCD includes at least one of: 
i) a list of region identifiers each identifying an allowed region or a disallowed region or
(ii) RAT information identifying the set of allowed RATs or the set of disallowed RATS.

Kim still teaches 
wherein the mobility information for the WCD comprises authorized mobility area (MA) information received from a policy node.
However, Cho and Kim, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 25, including:
With respect to claim 25,
the mobility information for the WCD comprises, baseline mobility information, 
and subscription information, the subscription information comprises the baseline mobility information, the subscription information comprises (i) baseline mobility management (MM) information identifying one of a predefined set of MM classes and (ii) baseline session management (SM) information identifying one of a predefined set of SM classes, the mobility information for the WCD comprises (i) MM information identifying an authorized MM class and (ii) SM information identifying one or more authorized SM classes.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641                                                                                                                                               

	
	
	
	/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641